Title: From Thomas Jefferson to John Strode, 25 March 1801
From: Jefferson, Thomas
To: Strode, John



Dear Sir
Washington Mar. 25. 1801

I recieved your kind favor of the 16th. yesterday only. I certainly always meant to claim the antient hospitality of you as I pass along. but when it became necessary to have horses & a servant posted on the road, where they might have to wait for me a week or weeks, my departure being so liable to be controuled by unexpected events, I could not possibly think of quartering them on you. for this reason they were ordered to mr Heron’s, on board as it were, and my purpose was to go on myself to your house. indeed it is possible I may find it convenient to keep a pair of horses always thereabout to facilitate my occasional visits home, which in that way might perhaps be effected in two days.—I am in hopes of being with you on Monday, Tuesday or Wednesday, which will be as early as you get this letter; but I may be still detained by occurrences not yet foreseen. if my servant is waiting at Heron’s, as I expect, I should be glad he should know this. accept assurances of my great esteem & best wishes.

Th: Jefferson

